NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-30050

                Plaintiff-Appellee,             D.C. No. 4:07-cr-00013-RRB-3

 v.
                                                MEMORANDUM*
NATHANIEL T. TERRELL, a.k.a.
Nathaniel Tyson Terrell,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Ralph R. Beistline, District Judge, Presiding

                          Submitted December 17, 2018*

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Nathaniel T. Terrell appeals from the district court’s judgment and

challenges the consecutive 60-month sentence imposed following the revocation of

his supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Terrell contends that the district court procedurally erred by impermissibly

considering the severity of the offense underlying his revocation in imposing the

sentence. We review this contention for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude there is none.

Contrary to Terrell’s contention, the district court did not base the revocation

sentence solely or primarily on the severity of Terrell’s state manslaughter

conviction. Rather, the district court properly considered the nature of his

violation in connection with its evaluation of the 18 U.S.C. § 3583(e) factors in

fashioning the sentence. See United States v. Simtob, 485 F.3d 1058, 1062-63 (9th

Cir. 2007).

      Terrell also contends that the sentence is substantively unreasonable in light

of his efforts at rehabilitation while on supervised release and the lack of prior

violations. The district court did not abuse its discretion. See Gall v. United

States, 552 U.S. 38, 51 (2007). The 60-month sentence is substantively reasonable

in light of the section 3583(e) factors and the totality of the circumstances,

including Terrell’s criminal history, the need to protect the public and deter future

criminal activity, and his serious breach of the court’s trust. See Gall, 552 U.S. at

51; Simtob, 485 F.3d at 1063.

      AFFIRMED.




                                           2                                      18-30050